UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of April 2013 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: April 23, 2013 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com FOR IMMEDIATE RELEASE CAMTEK RECEIVES A FOLLOW ON ORDER FOR ITS NEXT GENERATION XACT SYSTEM Xact is Camtek’s revolutionary sample preparation system MIGDAL HAEMEK, Israel – April 23, 2013 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced that it has received an order and completed the installation of an Xact200 system – Camtek’s next generation revolutionary TEM Sample Preparation System. This is a follow on order from a previous purchase of the tool over a year ago. Shrinking feature dimensions and advances in material complexity require a scale of analysis only possible through Transmission Electron Microscope (TEM) processes.Xact200 performs cutting-edge TEM sample preparation in line with Semiconductor and Nanotechnology roadmap requirements, for next generation physical Failure Analysis and characterization. Roy Porat, Camtek’s Chief Executive Officer, commented, “Camtek penetrated the Sample Preparation market with the acquisition of SELA in 2010. This order represents a milestone after over a year in which we invested a lot of efforts in improving and maturing the product. I am pleased with the progress we have made with Xact200, and look forward to seeing additional installations in the coming months.” ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes and increasing yields, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, adaptive ion milling (AIM) and digital material deposition (DMD). Camtek's solutions range from micro-to-nano by applying its technologies to the industries' specific requirements. This press release is available at www.camtek.co.il.
